Citation Nr: 0912601	
Decision Date: 04/03/09    Archive Date: 04/10/09	

DOCKET NO.  05-35 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for the period prior to November 12, 2008, and in 
excess of 20 percent for the period from that date, for 
prostate adenocarcinoma, status post radical retrograde 
prostatectomy, associated with Agent Orange (herbicide) 
exposure.  


REPRESENTATION

Appellant represented by:  Colorado Department of Military 
and Veterans Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1967 to 
June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that granted service connection and 
assigned a 10 percent disability rating for prostate 
adenocarcinoma, status post radical retrograde prostatectomy, 
associated with Agent Orange (herbicide) exposure, effective 
from October 1, 2004.  

In a December 2008 rating decision, the RO increased the 
Veteran's disability rating to 20 percent, effective from 
November 12, 2008.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  


FINDINGS OF FACT

1.  At no time during the rating period did the Veteran 
experience any renal dysfunction, urinary tract infection, or 
marked obstructed voiding.  

2.  The Veteran's daytime voiding interval was between one 
and two hours as of  September 2004 and at no time was the 
voiding interval as short as less than one hour.  

3.  The Veteran awoke to void:  between zero and two times 
per night as of September 2004; between two and six times per 
night as of October 2005; and between three and five times 
per night as of September 2008.  

4.  Prior to November 12, 2008, the Veteran had no urine 
leakage and from that time he experienced some urine leakage, 
which as of September 2008, he estimated occurred two to 
three times per week.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent 
and no higher for prostate adenocarcinoma, status post 
radical retrograde prostatectomy, associated with Agent 
Orange (herbicide) exposure, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.30, 4.115a, 4.115b and Diagnostic 
Codes 7527, 7528 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased rating

A.  Background

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  The RO assigned 
staged ratings here.  But as discussed below, since the 
manifestations of the Veteran's prostate cancer disability 
meet the criteria for a 20 percent rating for the entire 
rating period, but did not meet the criteria for a higher 
rating at any time during the rating period, staged ratings 
are not appropriate here.  

In the December 2004 rating decision, service connection was 
granted for prostate adenocarcinoma, status post radical 
retrograde prostatectomy, associated with Agent Orange 
(herbicide) exposure (prostate cancer disability) and for 
impotence secondary to the service-connected prostate cancer 
disability (impotence disability).  A noncompensable rating 
was assigned to the impotence disability, effective from 
April 30, 2004, and that rating became final when the Board 
issued its August 2007 decision denying a compensable rating.  
Thus, the rating for the Veteran's impotence disability is 
not before the Board.  The Veteran was also awarded special 
monthly compensation for loss of use of a creative organ, 
effective from April 30, 2004.  Since that benefit was 
granted in full, that issue is also not before the Board.  

With respect to the prostate cancer disability, a temporary 
total disability rating was assigned from April 30, 2004, 
until September 30, 2004, with respect to the convalescent 
period following the veteran's prostate cancer surgery.  38 
C.F.R. § 4.30.  The Veteran has not challenged that rating, 
so no issue with respect to the temporary total disability 
rating is before the Board.  

But for the period after the temporary total disability 
rating, a disability rating of 10 percent was assigned for 
the prostate cancer disability, effective from October 1, 
2004, and a disability rating of 20 percent was assigned, 
effective from November 12, 2008.  These staged ratings are 
at issue here.  In Section B, below, the rating criteria 
applicable to the Veteran's prostate cancer disability will 
be set forth.  In Section C, the Board will address how the 
Veteran's prostate cancer disability manifested symptoms that 
meet the criteria for a 20 percent rating prior to 
November 12, 2008.  In Section D, the criteria for ratings 
higher than 20 percent will be analyzed.  Finally, in Section 
E, the Board will address the doctrine of reasonable doubt 
and the criteria for an extraschedular rating.  

B.  The rating criteria applicable to the prostate cancer 
disability

Diagnostic Code 7528 provides the criteria for rating 
malignant neoplasms of the genitourinary system.  38 C.F.R. 
§ 4.115b.  Following the criteria for Diagnostic Code 7528, a 
Note provides that following the cessation of surgical, X-
ray, antineoplastic chemotherapy, or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
38 C.F.R. § 4.115b.  Here, as discussed above, the Veteran 
was assigned a 100 percent rating effective from April 30, 
2004, until September 30, 2004.  The note following 
Diagnostic Code 7528 further provides that if there has been 
no local reoccurrence or metastasis, the prostate disability 
shall be rated on residuals such as voiding dysfunction or 
renal dysfunction, whichever is predominant.  38 C.F.R. 
§ 4.115b.  Since this Veteran has no renal dysfunction, the 
predominant residual for his malignant neoplasm of the 
genitourinary system is voiding dysfunction.  

Another diagnostic code that is applicable here is Diagnostic 
Code 7527, which governs the rating of postoperative 
residuals of prostate gland injuries, infections, or 
hypertrophy.  38 C.F.R. § 4.115b.  That diagnostic code 
provides that the post-operative residuals should be rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  Since the Veteran's prostate cancer disability 
manifests no urinary tract infection symptoms, the 
predominant residual is voiding dysfunction.  So under both 
Diagnostic Code 7527 and Diagnostic Code 7528, the criteria 
that is applicable to this Veteran's prostate cancer 
disability is found under the voiding dysfunction criteria.    

The voiding dysfunction criteria, which is found in the table 
for genitourinary dysfunctions, provides that the disability 
should be rated by using the criteria for (1) obstructive 
voiding; (2) urine leakage; or (3) urinary frequency  
38 C.F.R. § 4.115a (criteria re-ordered and numbered to 
facilitate application to this Veteran's disability).  The 
criteria for all three voiding dysfunctions will be examined 
and the highest rating available will be applied to the 
Veteran's prostate cancer disability.  



C.  Rating higher than 10 percent prior to November 12, 2008

With respect to the criteria for rating obstructive voiding, 
the only rating higher than a 10 percent rating, is a 
30 percent rating for urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. 
§ 4.115a.  Since the Veteran does not require any 
catheterization, no higher rating is available under the 
obstructed voiding criteria.  

A 20 percent disability rating is available for continual 
urine leakage requiring the wearing of absorbent materials 
which must be changed less than two times per day.  38 C.F.R. 
§ 4.115a.  At the September 2004 C&P examination, the Veteran 
reported no urine leakage and the examiner found he did not 
wear pads.  In his October 2005 substantive appeal, the 
Veteran indicated that when he drank liquids, he "often" 
had no control and wet himself without being able to hold 
back.  He did not provide further details as to frequency 
until the November 2008 C&P exam.  But it is not necessary to 
determine whether the Veteran's statement could indicate a 
manifestation that meets the 20 percent criteria, because the 
urinary frequency symptoms manifested at the September 2004 
C&P examination warrant the assignment of a 20 percent 
rating.  

Under the urinary frequency criteria, a 20 percent rating is 
available for awakening to void two times per night or a 
daytime voiding interval between one and two hours.  
38 C.F.R. § 4.115a.  The September 2004 C&P examiner reported 
that the Veteran awoke to void zero to two times per night.  
But he also reported a daytime voiding interval of six to 
seven times per day.  If daytime is considered to be 12 
hours, that voiding interval would be between one and two 
hours.  Since that daytime voiding interval meets the 
criteria for a 20 percent rating, the Veteran's prostate 
cancer disability rating prior to November 12, 2008, will be 
increased to 20 percent.  



D.  Rating higher than 20 percent for the entire rating 
period 

Although the Veteran's disability rating has been increased 
to 20 percent for the period prior to November 12, 2008, the 
criteria for ratings higher than 20 percent must be analyzed 
for the entire rating period to determine whether a rating 
higher than 20 percent is warranted.  

As discussed in Section C, a 30 percent obstructive voiding 
rating is available for urinary retention requiring 
intermittent or continuous catheterization, but the record 
does not show that the Veteran has required any 
catheterization.  38 C.F.R. § 4.115a.  Thus, no rating higher 
than 20 percent is available under the obstructed voiding 
criteria.  

A 40 percent disability rating is available for continual 
urine leakage requiring the wearing of absorbent materials 
that must be changed two to four times per day.  38 C.F.R. 
§ 4.115a.  A 60 percent rating is available for continual 
urine leakage requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day.  At the September 2004 C&P 
examination, the Veteran did not report any urinary leakage 
and the examiner found that he did not use a pad.  In his 
October 2005 substantive appeal, he reported that after 
drinking liquids, he "often" had no control and wet 
himself.  He provided no specifics as to the frequency of the 
urine leakage.  See also August 2005 C&P Mental Disorders 
Exam (Veteran experiences intermittent incontinence); 
June 2005 C&P Mental Disorder Exam (when the Veteran gets 
anxious, he has urine leaks which is an embarrassment to 
him).  At the November 2008 C&P exam, the Veteran reported 
that he experienced urinary leakage infrequently.  He 
estimated it occurred two to three times per week.  Since 
that frequency of urine leakage would not require changing 
absorbent materials two to four times per day, or more, no 
rating higher than 20 percent is available under the urine 
leakage criteria.  

Under the criteria for urinary frequency, a 40 percent rating 
is available for a daytime voiding interval of less than one 
hour, or, awakening to void five or more times per night.  
38 C.F.R. § 4.115a.  As discussed in Section C, at the 
September 2004 C&P examination, the Veteran reported a 
daytime voiding interval of between one and two hours.  In 
the October 2005 substantive appeal, he did not report a 
daytime voiding interval.  And at the November 2004 C&P exam, 
the Veteran reported a daytime voiding interval of one hour.  
Since the daytime intervals described do not reflect a 
disability warranting a 40 percent rating, no increased 
rating is available under the daytime voiding interval 
criteria.  

As for awakening to void, the September 2004 C&P examiner 
described the Veteran as awakening to void zero to two times 
per night, which is substantially less than the criteria of 
awakening to void five or more times per night.  No increased 
rating is warranted on the basis of that examination.  

In his October 2005 substantive appeal, the Veteran stated 
that his urinary frequency varied greatly and noted that 
awakening between two and six times per night was not 
unusual, with some nights better than others.  A lay person 
is competent to testify about the symptomatology where the 
determinative issue is not medical in nature.  Falzone v. 
Brown, 8 Vet. App. 398, 404-406 (1995) (lay statements about 
a person's own observable condition are competent evidence).  
Statements about how often one awakens to void are certainly 
within the knowledge of a lay person.  At the November 2008 
C&P exam, he reported to the examiner that he awakened three 
to five times per night to void.  

The ranges described by the Veteran for his frequency of 
awakening to void overlap three sets of rating criteria:  a 
10 percent rating is available for awakening to void two 
times per night; a 20 percent rating is available for 
awakening to void three to four times per night; and a 
40 percent rating is available for awakening to void five or 
more times per night.  38 C.F.R. § 4.115a.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Here, since a 20 percent rating has already 
been assigned, the issue is whether the nighttime urinary 
frequency described by the Veteran more nearly approximates 
the 20 percent or the 40 percent rating criteria.  

The Veteran provides no clear indication of how often the 
frequency of nighttime voiding is at the high end of his 
reported range and how often it is at the low end of his 
reported range.  Assuming an even distribution, based on the 
October 2005 statement (containing a range of 2, 3, 4, 5, and 
6 times of awakening), the Veteran awoke five times or more 
40 percent (2/5) of the time and he awoke less than that 
60 percent (3/5) of the time.  Based on the November 2008 
statement to the C&P examiner (containing a range of 3, 4, 
and 5 times of awakening), the Veteran awoke to void five 
times or more 33 percent (1/3) of the time and he awoke less 
often to void 67 percent (2/3) of the time.  Those 
percentages indicate that the Veteran's urinary frequency 
symptoms more nearly approximate the criteria of the lower 
rating than that of the higher rating.  Thus, no increased 
rating is warranted under the urinary frequency criteria.  

E.  Other considerations 

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  Here, the only positive evidence for a rating 
in excess of 20 percent is the Veteran's reports of nighttime 
voiding slightly higher than the range contained in the 
criteria for a 20 percent rating.  But as discussed above, 
since the record did not contain detailed information about 
how often the highest value occurred, an average was 
determined that more nearly approximates the criteria 
contained in the lower rating.  Thus, there is no approximate 
balance of positive and negative evidence.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  

Nor is a referral for an extraschedular consideration 
warranted here.  38 C.F.R. § 3.321(b)(1).  Extraschedular 
ratings are assigned when a Veteran's symptoms or level of 
severity present an exceptional or unusual disability 
picture.  In determining whether an extraschedular 
consideration is appropriate, the threshold determination is 
whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Peake, 22 Vet App. 111, 115 (2008).  This record shows that 
the very symptoms manifested by the Veteran's prostate cancer 
disability-urinary frequency and urine leakage-are included 
in the schedular rating criteria for his prostate cancer 
disability.  See 38 C.F.R. §§ 4.115a, 4.115b.  (And his 
impotence symptoms were given a separate rating, which is not 
before this Board).  

The Veteran has pointed out to the November 2008 C&P examiner 
that the residuals of his prostate cancer disability have 
caused him anxiety and embarrassment.  Although he has not 
experienced urinary leakage at the office, he worries about 
it happening on the job and he also is too embarrassed to 
wear pads.  He reports that he is distracted at having to 
leave clients at his desk because he must use the rest room.  
The November 2008 examiner also stated that there is an 
emotional component to the Veteran's disability, pointing out 
that he has difficulty accepting even the moderate 
limitations that he currently has.    

But merely because there is no separate rating scale for 
embarrassment does not mean that the rating criteria are 
inadequate.  Feeling anxious or embarrassed about symptoms of 
voiding dysfunction would not be an extraordinary reaction to 
this disability at all.  Indeed, the November 2008 C&P 
examiner pointed out that the Veteran's history and 
examination was completely consistent and coherent and 
represented moderate urinary (and erectile dysfunction) 
symptoms often seen following surgery.  His condition was 
determined to be stable and not worsening over time.  Here, 
the schedular rating criteria provide for higher ratings tied 
to increasing frequency of symptoms.  As a result, as the 
number of times the Veteran is anxious and embarrassed 
increases, so does the compensation for that disability.  
Thus, the schedular criteria adequately compensates the 
Veteran for his disability.  Thun, 22 Vet. App. at 118 (once 
the Board determines that the claimant's disability picture 
was not characterized as an unusual one, it did not err in 
concluding that he was not entitled to referral for an 
extraschedular rating).  

In any event, even if the schedular criteria were determined 
to be inadequate in addressing the emotional symptoms of a 
prostate cancer disability, a referral for an extraschedular 
rating is not appropriate unless the Veteran's exceptional 
disability picture exhibits other related factors (also known 
as governing norms), such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Thun, 22 Vet. App. at 116.  Those factors are 
not present on this record.  Except for the original surgery 
(for which he received a 100 percent temporary total 
disability rating for five months), the Veteran has not been 
hospitalized again for this disability, so the frequent 
hospitalization factor is not established here.  And while he 
experiences some stress at his insurance agency job due to 
his anxiety over his symptoms, there is no evidence in the 
record that his disability has cost him clients, income, or 
time away from the office.  Thus, the Board finds that while 
his emotional response to his disability affects his job 
somewhat, it does not result in marked interference with 
employment.  

In sum, the Veteran's disability picture was adequately 
contemplated by the rating schedule.  And even if it were 
not, the evidence does not support a finding that his 
disability picture renders impractical the application of the 
regular schedular standards because there is no evidence of 
frequent hospitalization or marked interference with 
employment.  As a result, no referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service to determine whether the Veteran's disability picture 
requires the assignment of an extraschedular rating is 
warranted.  Thun, 22 Vet. App. at 115-116 (describing the 
steps in analyzing whether referral is appropriate).  

The record shows that for the period prior to November 12, 
2008, an increased rating to 20 percent was warranted based 
on the urinary frequency criteria.  But since a rating higher 
than 20 percent has not been established with respect to any 
time during the entire rating period-whether under the 
voiding obstruction, urine leakage, or urinary frequency 
criteria-no further increase is warranted.  

II.  Duties To Notify And To Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  The 
Veteran's claim arises from his disagreement with the initial 
disability rating assigned from the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, the duty to 
notify need not be discussed here.  

There are no outstanding requests for assistance in this 
appeal.  VA fulfilled its duty to the Veteran by retrieving 
his claims folder (with his service treatment records) and by 
conducting C&P examinations.  


ORDER

An initial disability rating of 20 percent, and no higher, 
for prostate adenocarcinoma, status post radical retrograde 
prostatectomy, associated with Agent Orange (herbicide) 
exposure, is granted, subject to the criteria governing 
payment of monetary benefits.    



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


